t c summary opinion united_states tax_court christopher olan garrin petitioner v commissioner of internal revenue respondent docket no 25592-07s filed date christopher olan garrin pro_se john r bampfield for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies additions to tax and accuracy-related_penalties as follows addition_to_tax accuracy-related_penalty year deficiency sec_6651 sec_6662 dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure after concessions the issues we must decide are whether petitioner had unreported income of dollar_figure for whether petitioner is entitled to cost_of_goods_sold and deductions claimed on schedule c profit or loss from business for and in amounts greater than those allowed by respondent whether petitioner is entitled to deduct net operating losses nol of dollar_figure for and dollar_figure for whether petitioner is entitled to deduct home mortgage interest claimed on schedule a itemized_deductions in an amount greater than that allowed by respondent for whether petitioner is liable for the additions to tax pursuant to sec_6651 for and and whether petitioner i sec_2 in the notice_of_deficiency respondent determined on the basis of bank_deposits analysis that petitioner had unreported income of dollar_figure after further examination of petitioner’s bank_deposits for respondent has concluded that petitioner’s unreported income should have been dollar_figure nevertheless respondent has agreed to limit his pursuit of unreported income to dollar_figure as originally stated in the notice_of_deficiency liable for the accuracy-related_penalties pursuant to sec_6662 for and background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in georgia during and petitioner was a subcontractor doing business as garrin construction a commercial construction company that specialized in interior commercial drywall petitioner transacted much of his business with cash including purchasing materials and paying some of his employees payors reported paying to petitioner nonemployee compensation of dollar_figure and dollar_figure during and respectively petitioner operated his business from his residence petitioner however has not offered any documentary or testimonial evidence as to the portion of his residence that was used exclusively for business during petitioner acquired a big job that required him to assign eight of his workers to it petitioner testified that the big job caused him cashflow problems and he had to borrow money from his mother in order to continue paying his workers and to purchase the necessary materials to complete the job petitioner asserts that his mother lent him dollar_figure at various intervals during and that these funds were received in cash petitioner further asserts that he borrowed roughly about dollar_figure from his girlfriend in in order to fix his house and shop petitioner submitted two letters one allegedly written by his mother and the other allegedly written by his girlfriend as evidence of the funds he had borrowed from them the two handwritten letters however were both dated within week of trial petitioner had no other documentation of either loan in date petitioner’s residence was destroyed by fire the report prepared by the local fire department stated there was heavy fire throughout the house with most of the roof area and one vehicle destroyed by the fire the fire destroyed not only petitioner’s shop but also his business records petitioner did not claim a casualty_loss on either his or federal_income_tax return during petitioner paid dollar_figure in home mortgage interest the irs received petitioner’s federal_income_tax return on date petitioner did not report any wages salaries tips or gross_receipts from his business for but did report a dollar_figure state_income_tax refund petitioner also reported a business loss of dollar_figure an nol of dollar_figure and home mortgage interest of dollar_figure during petitioner allowed his niece to move into his trailer home since he did not stay there while out of town petitioner received a telephone call from his brother and his brother’s wife informing him that they were throwing all of his belongings out including his business records transferring the title out of his name and moving their daughter petitioner’s niece into the trailer petitioner called the police to put a stop to his family’s actions but asserts that his business records were nevertheless lost the irs received petitioner’s federal_income_tax return on date on his schedule c petitioner reported gross_receipts of dollar_figure cost_of_goods_sold of dollar_figure car and truck expenses of dollar_figure depreciation of dollar_figure an insurance other than health expense of dollar_figure and a utilities expense of dollar_figure resulting in a reported business loss of dollar_figure for petitioner did not report any wages salaries or tips on his return petitioner also reported a separate nol of dollar_figure and a state_income_tax refund of dollar_figure discussion the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving error in the commissioner’s determinations rule a 290_us_111 the burden_of_proof may shift to the commissioner in certain circumstances if the taxpayer introduces credible_evidence and establishes that he or she substantiated items maintained required records and fully cooperated with the commissioner’s reasonable requests sec_7491 and a and b petitioner has neither asserted that the burden_of_proof has shifted to respondent nor provided sufficient credible_evidence to reconstruct his business records for or therefore the burden_of_proof remains with petitioner i unreported income for gross_income includes all income from whatever source derived unless excluded by a specific provision of the internal_revenue_code sec_61 where a taxpayer is unable to produce substantiating business records of his income the commissioner may use the bank_deposits method to reconstruct and compute the taxpayer’s income see 64_tc_651 affd 566_f2d_2 6th cir a bank deposit is prima facie evidence of income 87_tc_74 this method of reconstruction assumes that all money deposited into a taxpayer’s bank account is includable in gross_income unless the taxpayer establishes that the deposits are not taxable 96_tc_858 affd 959_f2d_16 2d cir the commissioner however must take into account any nontaxable items and deductible expenses of which he has knowledge id citing 335_f2d_671 5th cir petitioner does not dispute respondent’s use of the bank_deposits method for reconstruction of his income rather he contends that a portion of these deposits was loan proceeds from his mother and his girlfriend for support petitioner proffered two handwritten letters purportedly from his mother and his girlfriend however the handwritten letters were not contemporaneous manifestations of the parties’ purported agreements with petitioner and we do not find them to be persuasive or credible moreover petitioner has not identified any specific deposit into his bank account as representative of loan proceeds because petitioner failed to identify any of the deposits as nontaxable all the deposits in are includable in petitioner’s gross_income accordingly we find that petitioner failed to report dollar_figure in gross_receipts for ii schedule c cost_of_goods_sold and business_expenses sec_162 allows a taxpayer to deduct all the ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business taxpayers bear the burden of proving that they have complied with the specific requirements for any deduction claimed 503_us_79 292_us_435 personal expenses in contrast generally are not deductible sec_262 a taxpayer must substantiate amounts claimed as deductions by maintaining the records necessary to establish that he or she is entitled to the deductions sec_6001 sec_1_6001-1 income_tax regs when a taxpayer presents convincing evidence that he incurred a deductible expense but lacks the records to substantiate the claimed amounts the court may estimate the allowable deduction 39_f2d_540 2d cir 85_tc_731 the court will estimate the expenses only when the record provides some basis for computation cohan v commissioner supra pincite vanicek v commissioner supra pincite in estimating the taxpayer’s allowable deductions the court bears heavily against the taxpayer because the inexactitude is of his own making cohan v commissioner supra pincite a utilities expense for petitioner claimed a utilities expense of dollar_figure of that amount respondent allowed dollar_figure and disallowed dollar_figure petitioner has not established that he paid_or_incurred a utilities expense in an amount greater than that respondent allowed accordingly we find that he is not entitled to a utilities expense deduction for in excess of the amount respondent already allowed for petitioner did not initially deduct a utilities expense on his late-filed federal_income_tax return at trial however petitioner submitted a copy of an electric utility bill with his name on it this electric utility bill indicates that petitioner paid dollar_figure for electricity during the electric utility bill does not however indicate the address or property to which it pertains nevertheless respondent has conceded on brief that it relates to petitioner’s residence sec_280a provides except as otherwise provided in this section in the case of a taxpayer who is an individual no deduction otherwise allowable under this chapter shall be allowed with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence sec_280a provides an exception to this general_rule and permits a deduction for home_office expenses allocable to a portion of the dwelling_unit which is exclusively used on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer petitioner has neither established what portion of his residence was used solely for business purposes nor provided some basis for us to compute it thus we are unable to determine what portion of his utilities expense was allocable to the business accordingly we find that petitioner has failed to carry his burden_of_proof and therefore is not entitled to a utilities expense deduction for b car and truck expenses sec_274 imposes heightened substantiation requirements for listed_property listed_property includes passenger automobiles sec_280f the required substantiation must be sufficient to establish the amount and use of the expense the time of the business use and the business_purpose of the expense sec_1_274-5t temporary income_tax regs fed reg date taxpayers must substantiate their expenses by either adequate_records or sufficient evidence corroborating the taxpayer’s own statement sec_274 sec_1_274-5t temporary income_tax regs fed reg date to meet the ‘adequate records’ requirements of sec_274 a taxpayer shall maintain an account book diary log statement of expense trip sheets or similar record and documentary_evidence sec_1 5t c i temporary income_tax regs fed reg date when a taxpayer loses the substantiating documentation due to circumstances beyond his control he may reasonably reconstruct such expenses sec_1_274-5t temporary income_tax regs fed reg date petitioner did not deduct any car and truck expenses on his schedule c at trial petitioner provided a dollar_figure receipt from craig’s xpress lube dated date petitioner however has offered nothing more to reasonably reconstruct his car and truck expenses in and has failed to establish the business_purpose of the dollar_figure expense accordingly we sustain respondent’s determination and find that petitioner has not met the heightened substantiation requirements to deduct any car and truck expenses in on petitioner’s schedule c for he deducted dollar_figure of car and truck expenses respondent disallowed dollar_figure of the claimed deduction at trial petitioner proffered many receipts purportedly relating to car and truck expenses of his business petitioner has not corroborated these receipts with credible testimony or other evidence to establish the business_purpose of the expenses see sec_1_274-5t temporary income_tax regs supra in fact when asked about a log for petitioner testified i think there is a log somewhere but it probably isn’t up to date because it was pretty much havoc at that time i got a little sidetracked i’m sure it won’t be accurate while petitioner may have incurred some car and truck expenses while operating his business the consequence of his failure to keep an accurate log or at a minimum establish the business_purpose for the expenses reflected on the receipts provided by him is that respondent’s determination will be sustained accordingly we find that petitioner is not entitled to a car and truck expense deduction for in excess of the amount respondent already allowed c cost_of_goods_sold and other schedule c expenses on his schedule c petitioner did not report any amount as cost_of_goods_sold cogs or claim a deduction for any business_expense other than a dollar_figure depreciation expense under sec_179 in the notice_of_deficiency respondent determined that petitioner incurred dollar_figure for cogs dollar_figure for insurance and dollar_figure for repairs and maintenance in petitioner submitted evidence showing that he had additional schedule c expenses in that were neither claimed on his return nor allowed by respondent in the notice_of_deficiency on brief respondent has conceded that petitioner is entitled to an additional dollar_figure in schedule c expense deductions with respect to all other receipts petitioner proffered he has not established how these expenditures related to his business accordingly we sustain respondent’s determination and hold that petitioner is not entitled to an increase in cogs or to any other business_expense deduction in an amount greater than that respondent allowed for on his schedule c petitioner reported cogs of dollar_figure in the notice_of_deficiency respondent determined that petitioner had overstated his cogs by dollar_figure after reviewing the multitude of receipts provided by petitioner at trial on brief respondent has conceded that petitioner’s cogs should be increased by an additional dollar_figure most of the receipts petitioner provided are insufficient on their own to substantiate their business_purpose moreover petitioner has not credibly testified with respect to these receipts we therefore sustain respondent’s determination and hold that petitioner is only entitled to subtract dollar_figure from his gross_receipts as cogs in iii net_operating_loss deductions sec_172 and b allows a deduction for an nol which may be carried back to each of the years preceding the taxable_year of the loss and carried over to each of the taxable years following the year of the loss in general the taxpayer bears the burden of establishing both the actual existence of nols and the amounts of such losses that may be carried to the years at issue rule a 115_tc_605 on his federal_income_tax return petitioner reported a dollar_figure nol and on his return he reported a dollar_figure nol in the notice_of_deficiency respondent disallowed these deductions because petitioner did not establish that any loss existed or was adequately substantiated petitioner has not provided any evidence of the existence of an nol that could have been deducted in or accordingly we find that petitioner is not entitled to an nol deduction for either or iv home mortgage interest_deduction for petitioner claimed a home mortgage interest_deduction of dollar_figure respondent determined that petitioner was entitled to a home mortgage interest_deduction of dollar_figure home mortgage interest is generally deductible under sec_163 subject_to the requirements of subsection h petitioner has not offered any documentary or testimonial evidence to allow us to determine whether he is entitled to a home mortgage interest_deduction in excess of the amount respondent already allowed accordingly we sustain respondent’s determination v sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for the failure_to_file a return sec_7491 generally provides that the commissioner bears the burden of production with respect to the liability of an individual for any penalty or addition_to_tax the commissioner may meet his burden of production by coming forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 because the parties stipulated that petitioner filed his and federal_income_tax returns late respondent has met his burden of production additionally petitioner has not offered any documentary or testimonial evidence to establish that his late filing was due to reasonable_cause and not due to willful neglect see sec_6651 accordingly we sustain the sec_6651 addition_to_tax but note that because the parties have made several concessions respondent’s original sec_6651 addition_to_tax computations must be adjusted to reflect those changes vi sec_6662 accuracy-related_penalty pursuant to sec_6662 and b and a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax due to negligence or disregard of the rules or regulations or attributable to a substantial_understatement_of_income_tax sec_6662 defines negligence as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code see also sec_1_6662-3 income_tax regs a substantial_understatement of tax is defined as an understatement_of_tax that exceeds the greater of percent of the tax required to be shown on the tax_return or dollar_figure sec_6662 the commissioner bears the burden of production with respect to the accuracy-related_penalty see sec_7491 higbee v commissioner supra pincite on the basis of our findings herein respondent has met his burden of production see sec_6662 sec_1_6662-3 income_tax regs although petitioner asserts that his business records were either destroyed by fire or lost due to the actions of his family members we do not find his limited testimony sufficient to establish that the alleged missing records complied with the recordkeeping requirements of the law see sec_6001 sec_1_6001-1 income_tax regs petitioner therefore failed to make a reasonable attempt to comply with the law or maintain adequate_records an exception to the sec_6662 penalty applies when the taxpayer demonstrates there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 higbee v commissioner supra pincite whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances higbee v commissioner supra pincite sec_1_6664-4 income_tax regs petitioner testified that he had receipts for many of his expenses but the receipts were either destroyed by fire in or thrown away by his brother and his brother’s wife in the loss of his business records does not explain why petitioner chose not to report any gross_receipts from his business in additionally petitioner admittedly did not keep a contemporaneous log of his expenses in and testified further that if he could find the log that he kept he was sure that it would not be accurate moreover petitioner has made little if any attempt to reconstruct the missing records such circumstances do not constitute reasonable_cause accordingly we conclude that petitioner has failed to demonstrate reasonable_cause and good_faith respondent’s determination on this issue is sustained to reflect the foregoing decision will be entered under rule
